Citation Nr: 1608894	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement syndrome, claimed as secondary to service-connected residuals of a fracture of the right ankle with osteoarthritis.

2. Entitlement to service connection for residuals of a right shoulder rotator cuff tear, claimed as secondary to service-connected residuals of a fracture of the right ankle with osteoarthritis.

3.  Whether the rating reduction from 20 percent to 10 percent for residuals of a fracture of the right ankle with osteoarthritis, effective June 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971 and from February 1975 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The April 2011 rating decision denied service connection for both of the disabilities that are at issue in this case.  A notice of disagreement was received in June 2011, a statement of the case was issued in January 2013, and a substantive appeal was received in February 2013.

A March 2014 rating decision effectuated a reduction of the rating for the Veteran's residuals of a fracture of the right ankle with osteoarthritis, from 20 percent to 10 percent, effective June 1, 2014.  One month later, in April 2014, he submitted a VA Form 9 substantive appeal in which he described why he believed that his right ankle disability had increased in severity.  The Board has interpreted this submission as a notice of disagreement with the rating reduction.  VA has not yet issued a statement of the case.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether the rating reduction from 20 percent to 10 percent for residuals of a fracture of the right ankle with osteoarthritis, effective June 1, 2014, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the left shoulder impingement syndrome is causally related to service-connected residuals of a fracture of the right ankle with osteoarthritis.

2.  The evidence of record is at least in equipoise with respect to whether the right shoulder rotator cuff tear is causally related to service-connected residuals of a fracture of the right ankle with osteoarthritis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left shoulder impingement syndrome is the result of service-connected residuals of a fracture of the right ankle with osteoarthritis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.310(a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the right shoulder rotator cuff tear is the result of service-connected residuals of a fracture of the right ankle with osteoarthritis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for left and right shoulder disabilities, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection 

The Veteran has claimed entitlement to service connection for left shoulder impingement syndrome and a right shoulder rotator cuff tear.  He claims both of these disabilities were incurred due to his service-connected residual fracture of the right ankle with osteoarthritis.  Specifically, as stated in a July 2011 VA medical record, the Veteran has reported that his bilateral shoulder pain began after his right ankle gave way, which caused him to fall down the stairs.  A December 2010 VA medical record noted that the Veteran's "[s]ymptoms began 2 months ago when he slipped going down the stairs, grabbed the railing with his left outstretched arm and landed on his right arm a few steps below."  He notes that he tore his right rotator cuff in this fall and had surgery to repair it in January 2011.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case at hand, the Veteran has claimed service connection for left shoulder impingement syndrome and residuals of a right shoulder rotator cuff tear secondary to service-connected residuals of a fracture of the right ankle with osteoarthritis.  The Veteran does not contend, and the evidence does not reflect, that he incurred either of these disabilities in service or that any such disabilities are otherwise directly related to service.  The Board will therefore focus on the secondary theory of service connection.  

As noted above, the Veteran has claimed entitlement to service connection for left shoulder impingement syndrome and a right shoulder rotator cuff tear secondary to his service-connected residuals of a fracture of the right ankle with osteoarthritis.  He contends that his right ankle gave way and he fell down the stairs, injuring his shoulders.  

The Board notes that the Veteran has been service-connected for the primary disability, residuals of a fracture of the right ankle with osteoarthritis.  A January 2011 VA joints examination report diagnoses current disabilities of the left and right shoulders.  Specifically, it diagnoses right shoulder rotator cuff tear and left shoulder impingement syndrome.  All that remains is to establish a nexus between the primary disability and the disabilities for which service connection is sought.  

The only etiology opinion of record in this case appears in a January 2011 VA joints examination report.  The examiner noted that the Veteran initially suffered a right ankle fracture in 1979.  The Veteran reported that "he was getting pain on and off over the years.  The pain is now daily, worse with walking, standing, going up and down stairs, [and] carrying objects."  He reported that "he fell down a flight of stairs due to his right ankle 3 months ago, injuring both shoulders.  States he tore his right rotator cuff.... Left shoulder he just gets discomfort."  Based on review of the claims file and interview and examination of the Veteran, the examiner diagnosed right shoulder rotator cuff tear and left shoulder impingement syndrome.  He opined that these disabilities are not related to the Veteran's service-connected right ankle disability.  The examiner based this opinion on the fact that he does not believe that the Veteran's right ankle is unstable.  He noted that the Veteran has some pain and discomfort, but no history of an unstable right ankle with physical examination.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board notes that the author of the January 2011 opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided a detailed description of his examination findings and discussion of the pertinent medical evidence of record.  However, the Board finds that the January 2011 VA examination report is of limited probative value in that it only addresses the question of whether the Veteran's fall was caused by right ankle instability (as opposed to other right ankle symptoms, such as pain).  

Turning to the other evidence of record, service treatment records show the Veteran fractured his right ankle in 1980.  An undated letter (most likely from 1980 or 1981) reflects the Veteran reported that he was unable to climb ladders in connection with his right ankle disability.  He underwent an open reduction internal fixation in connection with this injury.  A June 1982 consultation report notes that the Veteran complained of occasional "pseudo-locking" of the ankle.  The examination revealed instability of the right ankle on the anterior drawer test.  A March 1986 record showed that, in connection with the Veteran's complaint of right ankle pain, an examination revealed a positive anterior and posterior drawer test for laxity in the right ankle.  No additional complaints or findings referable to instability in the right ankle are documented in the service treatment records. 

In a June 1997 statement in connection with a claim for increased compensation for the Veteran's service connected right ankle disability, he reported that he was now experiencing instability in his right ankle.  He maintained that his right ankle gave out in November 1995, at which time he experienced a major fall and injured his left heel.  A March 2000 VA examination report showed the Veteran further reported that occasionally his right ankle was severely painful and he would lose control of his ankle and he tended to fall.  He described the pain as electric type shocks. 

The October 2003 VA examination report notes the Veteran reported that he had some right foot pain while climbing a ladder.  As a result, he landed on his left foot, causing a fracture of the calcaneus.  

A June 2009 VA feet examination report notes that the Veteran suffered a left calcaneal fracture when his ankle gave out while he was coming down a ladder in 1995.  It was noted that, since the Veteran's initial right ankle injury and subsequent surgery, he has had issues with the right ankle giving out.  

A September 2009 VA joints and spine examination report notes that the Veteran "gets [right ankle] pain daily, worse with walking, standing and carrying objects....  It interferes with daily activity, limits how far he can walk and how long he can stand."  It was also noted that the Veteran "occasionally uses a straight cane."  This examination report also describes impairment caused by the Veteran's (now service-connected) left ankle disability.  These symptoms were noted to be like those of his right ankle.  No instability was found in either ankle on examination.  

A February 2010 VA examination report notes that no instability of the Veteran's right ankle was found on examination, and none was reported by the Veteran.

A September 2010 VA medical record notes that the Veteran reported having injured his right arm in a fall on the stairs approximately 1.5 months earlier.  He reported that he did not go for medical treatment.  It was noted that he has bilateral shoulder pain with difficulty finding a comfortable sleeping position.  

An October 2010 VA medical record notes that the Veteran had slipped on the stairs two months ago.  He grabbed the railing with his left arm and landed on his right arm.  X-rays showed no fractures.  A December 2010 VA occupational therapy record notes that the Veteran fell three months ago on his extended arm.  

Multiple VA medical records, the earliest in December 2010, note that the Veteran was being seen for a new physiatric evaluation of bilateral shoulder and mild neck pain.  It was noted that the Veteran's symptoms began two months ago when he slipped going down the stairs, grabbed the railing with his left outstretched arm, and landed on his right arm a few steps below.  

A February 2011 VA occupational therapy initial functional evaluation following his right shoulder rotator cuff tear surgery notes that the Veteran has been diagnosed with right shoulder pain and decreased range of motion status post shoulder arthroscopic rotator cuff repair, and left shoulder pain and decreased range of motion secondary to subacrominal bursitis/rotator cuff impingement.  It was noted that the Veteran's surgery was performed by an outside physician.

A July 2011 VA medical record notes that the Veteran was initially evaluated in October 2010 for bilateral shoulder, left elbow, low back, and neck pain status post slip and fall while going down stairs.  He reported that he grabbed the railing with his left outstretched arm and landed on his right arm a few steps below.  He was found to have right rotator cuff tear and was status post arthroscopic right shoulder rotator cuff repair, subacrominal decompression, coplaning of distal clavicle, and debridement of the labrum in January 2011 by an outside physician.  He was also being concomitantly treated for chronic left shoulder pain due to subacromial bursitis/rotator cuff tendonitis, and acromioclavicular arthropathy.  A July 2011 left shoulder MRI report noted a full thickness tear or the supraspinatus tendon from the 1:00 position to the insertion on the greater tuberosity.  This was noted to be associated with a partial articular surface tear from the 12:00 position to the level of the full thickness tear.  The impression was left shoulder pain and decreased range of motion due to rotator cuff tear as seen on MRI.  It was noted that the Veteran is status post right shoulder rotator cuff repair six months ago and was doing well in therapy.  

A January 2013 VA medical record notes that the Veteran reported that he has a trick ankle that gives out at times.  He reported that, when he fell, he grabbed the railing with his left hand and ultimately fell on his right arm.  He underwent a torn right rotator cuff repair in January 2011.  His left shoulder has persistently hurt ever since the fall, as it was noted that his left shoulder bore all of the weight while he was falling.  Pain was described as an intermittent, dull ache and was 10 out of 10 in severity at its strongest.  It was recommended that he have left shoulder surgery after he completed rehabilitation on his right shoulder.  

A February 2013 VA ankle conditions examination report notes that the Veteran reported that he awakens with right ankle pain every day, and the pain dissipates by 1:00 to 2:00 in the afternoon.  He takes 800 MG Ibuprofen every four hours with relief.  He reported that he fell down some stairs one year ago and hurt his shoulders.  He reported that he gets electric shock-like sensations one to two times yearly.  He reported having pins and needles sensations on the sole of his foot in the morning, and that this dissipates by early afternoon.  He reported that he uses a quad cane when ambulating in the mornings.  He is unable to walk more than around the block and is unable to stand more than 30 minutes.  He is unable to run, jump, or squat.  He denied having flare-ups.  On examination, plantar flexion was to 20 degrees (out of 45 degrees), with no objective evidence of painful motion.  Right ankle dorsiflexion was to 5 degrees (out of 20 degrees) with objective evidence of painful motion beginning at 5 degrees.  No additional range of motion was lost on repetitive use testing.  No functional loss or impairment was noted on range of motion testing.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue of his right ankle.  There was no joint instability.    

The Board finds that the above evidence consistently reflects that the Veteran fell on the stairs in 2010, that he reached out to grab the railing with his left arm, and that he landed on his right arm.  It also consistently shows that the Veteran underwent surgery to repair a torn right rotator cuff in January 2011, within months of the original injury.  Furthermore, it consistently reflects that the Veteran has had left shoulder pain since the fall and that he has left rotator cuff impingement.  There is no allegation or indication of record that the right and left shoulder injuries occurred during an incident other than the one that was described by the Veteran.  The Board finds that the above evidence reflects that the Veteran did fall on the stairs in 2010, resulting in a torn right rotator cuff and left rotator cuff impingement.  

The Board also finds that the medical evidence and the Veteran's lay statements consistently reflect that the Veteran fell on the stairs due to symptoms associated with his service-connected right ankle disability.  The Veteran has consistently reported to his treatment providers that symptoms associated with his right ankle disability caused his fall.  The Board notes that the Veteran is competent to describe the circumstances surrounding his fall down the stairs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The reports that the Veteran has made to his treatment providers are highly probative as to the circumstances surrounding his injury, as these statements were made with the specific purpose of ascertaining the nature and extent of his injury.  The Board notes that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Service treatment records do document a very remote history of laxity in the right ankle in 1982 and 1986, but VA treatment records and the VA examinations showed no true instability of the right ankle demonstrated on examination after service.  Even accepting the above, however, the Board notes that the Veteran's service-connected right ankle disability manifests in symptoms other than instability.  As noted above, the Veteran has consistently described experiencing right ankle pain and symptomatology that makes it difficult to go up and down stairs, among other impairments.  Given the foregoing, the decision to allow service connection for the bilateral shoulder disabilities centers on the credibility of the Veteran as to the extent to which his right ankle disability played a factor in his fall down the stairs.  The Board finds that there is no basis in the record to question the Veteran's credibility on this point.  Therefore, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for left shoulder impingement syndrome and residuals of a right shoulder rotator cuff tear as caused by the service-connected right ankle disability is warranted.


ORDER

Entitlement to service connection for left shoulder impingement syndrome, secondary to service-connected residuals of a fracture of the right ankle with osteoarthritis, is granted.

Entitlement to service connection for residuals of a right shoulder rotator cuff tear, secondary to service-connected residuals of a fracture of the right ankle with osteoarthritis, is granted.


REMAND

As noted above, the residuals of a fracture of the right ankle with osteoarthritis were reduced from 20 percent to 10 percent, effective June 1, 2014.  The appellant filed a statement that the Board has interpreted as a notice of disagreement with this decision in April 2014.  The appellant has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of whether the rating reduction from 20 percent to 10 percent for residuals of a fracture of the right ankle with osteoarthritis, effective June 1, 2014, was proper  must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of whether the rating reduction from 20 percent to 10 percent for residuals of a fracture of the right ankle with osteoarthritis, effective June 1, 2014, was proper.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  The RO is free to undertake any additional development deemed necessary with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


